Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2021 has been entered.
 Response to Amendment
Claims 1, 9, 15, 18 are amended.  
Response to Arguments
Applicant's arguments filed 12/21/2021 have been fully considered and addressed below:
Applicant’s arguments are directed to the newly amended independent claims that change the scope of the claims as a whole and are open to new grounds of rejection/interpretation.  However, the new claims are still deemed obvious in view of the prior art of record.
Applicant argues on p. 7-9, that Webb does not disclose the “context trigger” because:
“First, the Final Office Action at page 5 states that “Webb teaches the system tracking the user’s interaction and gaze within the virtual environment, and a trigger, such as a request from a user to view an object, causes an artificial 
	Examiner respectfully disagrees.  Applicant’s arguments regarding claim 1 are directed to the newly amended limitation of “wherein the contextual trigger includes one or more object associated with information in the image data.”
	Furthermore, Webb teaches wherein the contextual trigger includes one or more object associated with information in the image data ([0100] In some implementations outputting an enhanced interactive 3D image may include outputting a 3D simulation of a process that may be performed by the object. For example, the system may identify a request from the user to view a particular simulation involving the object, e.g., "can you simulate how this switch works?" In response to the identified request, the system may output an interactive 3D simulation involving the object, e.g., showing current flowing through the switch. An example illustration showing an output 3D simulation is shown below with reference to FIG. 5) and (([0096] In some implementations, the system may further output, by the visualization system, a virtual image of an artificial intelligence assistant. For example, in some cases a virtual image of an artificial intelligence assistant may be automatically displayed when a user wears a VR headset or other device. In this example, requests from a user to view an object may be directed to the artificial intelligence assistant, as illustrated below with reference to illustration 502 of FIG. 5. As another example, a virtual image of an artificial intelligence assistant may be displayed in response to receiving a request from the user to view an object. The user can interact with the 3D image through the artificial intelligence assistant. An example artificial intelligence assistant is illustrated in FIG. 5 below).  Webb teaches wherein the contextual trigger includes one or more objects (a user requesting to simulate how the switch (object) in the 3D image works (contextual trigger causes a simulation to be performed, as well as a selection of a digital assistant)) associated with information in the image data (the switch is associate with the 3D image).  
	Applicant’s further argues on p. 9 that “because Nurg does not disclose a CGR scene, Nurg cannot disclose selecting the avatar for “providing information associated with the one or more objects to the user in the CGR scene.”
	Examiner respectfully disagrees.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Webb was relied upon to teach presenting the CGR scene by displaying the visual representation of the one of the contextual CGR digital assistants in the CGR scene (see [0096] 
	Applicant further argues on p. 9-10 that Woods does not teach the new claim limitation wherein avatar selection is performed based on a profile of a user.
	Examiner wishes to point out that the new claim limitation at contention is taught by the Gurg reference.  Gurg teaches selecting a visual representation of the one of the plurality of contextual CGR digital assistants for a CGR scene based on…profile of a user, wherein according to the profile, the visual representation has the at least one contextual meaning in the context for providing the information to the user in the CGR scene (see p. 101, A. User Profiles and Preferences, wherein a profile of the user’s age group is determined) and (see p. 102-103, in reference to Fig. 2a and 2b, wherein an Avatar’s appearance changes (interpreted as two different avatars) based on a user’s age profiles, such as elderly or young).
	Applicant’s remaining arguments have been fully considered, but are not persuasive for at least the reasons above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-12, 14, 15, 17, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webb et al. (US 20180307311) in view of Woods et al. (US 20180239144) and Nurgaliyev et al. (“Improved Mult-user Interaction in a Smart Environment through a Preference-Based Conflict Resolution Virtual Asistant,” hereinafter “Nurg”).

at a device including one or more processors, non-transitory memory, and one or more displays (see Fig. 1, virtual reality device with storage and game engine in communication with a server and computing device), (see [0104], in reference to Fig. 5A-5D, a virtual reality headset 502a) and ([0101-0102], system including one or more computers, and virtual reality display or device, e.g., the virtual reality headset 102 of Fig. 1).
obtaining image data characterizing a field of view captured using an image sensor ([0110] The system obtains snapshots of a real world environment corresponding to the MR environment (step 604). In some implementations the system may obtain snapshots of the real world environment by dynamically obtaining snapshots of the real world environment at regular intervals of time, e.g., every three seconds. For example, a viewer of the MR environment may wear a VR headset or other device that includes a camera that is configured to obtain photographic images of the real world environment corresponding to the MR environment. The obtained photographic images therefore correspond to the viewer's changing field of view. Continuing the example above, a viewer of the MR environment may be located in a warehouse or factory. In this example, the system may obtain photographic images of the warehouse or factory at regular intervals of time as the viewer moves around the warehouse or factory).  Webb teaches obtaining image data characterizing a field of view captured using a camera while a user wears a VR headset.
identifying in the image data a contextual trigger for one of a plurality of contextual computer-generated reality (CGR) digital assistants ([0083] The system may log the user actions using one or more sensors positioned within a real world environment corresponding to the VR , the system may further output, by the visualization system, a virtual image of an artificial intelligence assistant. For example, in some cases a virtual image of an artificial intelligence assistant may be automatically displayed when a user wears a VR headset or other device. In this example, requests from a user to view an object may be directed to the artificial intelligence assistant, as illustrated below with reference to illustration 502 of FIG. 5. As another example, a virtual image of an artificial intelligence assistant may be displayed in response to receiving a request from the user to view an object. The user can interact with the 3D image through the artificial intelligence assistant. An example artificial intelligence assistant is illustrated in FIG. 5 below).  Webb teaches the system tracking the user’s interaction and gaze within the virtual environment, and a trigger, such as a request from a user to view an object, causes an artificial intelligence assistant to appear, as seen in Fig. 5A-5D.
wherein the contextual trigger includes one or more objects associated with information in the image data data ([0100] In some implementations outputting an enhanced interactive 3D system may identify a request from the user to view a particular simulation involving the object, e.g., "can you simulate how this switch works?" In response to the identified request, the system may output an interactive 3D simulation involving the object, e.g., showing current flowing through the switch. An example illustration showing an output 3D simulation is shown below with reference to FIG. 5) and (([0096] In some implementations, the system may further output, by the visualization system, a virtual image of an artificial intelligence assistant. For example, in some cases a virtual image of an artificial intelligence assistant may be automatically displayed when a user wears a VR headset or other device. In this example, requests from a user to view an object may be directed to the artificial intelligence assistant, as illustrated below with reference to illustration 502 of FIG. 5. As another example, a virtual image of an artificial intelligence assistant may be displayed in response to receiving a request from the user to view an object. The user can interact with the 3D image through the artificial intelligence assistant. An example artificial intelligence assistant is illustrated in FIG. 5 below).  Webb teaches wherein the contextual trigger includes one or more objects (a user requesting to simulate how the switch (object) in the 3D image works (contextual trigger causes a simulation to be performed, as well as triggering of a digital assistant in relation to the user interaction)) associated with information in the image data (the switch is an object associate with the 3D image).  
in response to identifying the contextual trigger, generating a visual representation of one of the contextual CGR digital assistants for a CGR scene based on context (see [0096] & [0104-0107], in reference to Fig. 5A-5D, wherein in response to a trigger by a user requesting to 
presenting the CGR scene by displaying the visual representation of the one of the contextual CGR digital assistants in the CGR scene to provide the information associated with the contextual trigger including the one or more objects to the user according to the context in the CGR scene ([0100] In some implementations outputting an enhanced interactive 3D image may include outputting a 3D simulation of a process that may be performed by the object. For example, the system may identify a request from the user to view a particular simulation involving the object, e.g., "can you simulate how this switch works?" In response to the identified request, the system may output an interactive 3D simulation involving the object, e.g., showing current flowing through the switch. An example illustration showing an output 3D simulation is shown below with reference to FIG. 5) and (see [0096] & [0104-0107], in reference to Fig. 5A-5D, wherein in response to a trigger by a user requesting to see a particular item (object) with the augmented reality CGR scene, a digital assistant 502b is presented and gives information as well as displaying an image detailing information relating to the particular component (object) requested by the user).
Webb does not explicitly teach selecting a visual representation of the one of the plurality of contextual CGR assistants, i.e., that there is a selection of one of a plurality of CGR digital assistants.
However, Woods teaches in response to identifying the contextual trigger, selecting a visual representation of the one of the plurality of contextual CGR digital assistants based on 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Webb’s AR/VR system including a digital assistant to allow for selection of a digital assistant, as taught by Woods, as the references are in the analogous art of AR/VR systems including a digital assistant appearing in response to a contextual trigger by a user.  An advantage of the modification is that it achieves the result of explicitly allowing for selection of a digital assistant based on context, such as a female assistant to translate signs or selecting of different assistant.
Webb and Woods do not explicitly teach selecting a visual representation of the one of the plurality of contextual CGR digital assistants based on at least one contextual meaning of the visual representation of the one of the plurality of contextual CGR digital assistants.
However, Wood obviously teaches selecting a visual representation of the one of the plurality of contextual CGR digital assistants based on at least one contextual meaning of the visual representation of the one of the plurality of contextual CGR digital assistants (see [0287], in reference to Fig. 139A, wherein a user selects a woman presentation configuration to be his or her digital assistant in virtual avatar form in context to allow for translation of foreign language postings on signs, etc. in a foreign environment context) and (see [0284], in reference 
Hence, it is obvious to one of ordinary skill in the art at the time of filing that Wood obviously teaches selecting a visual representation of the one of the plurality of contextual CGR digital assistants based on at least one contextual meaning of the visual representation such as a historical figure’s “contextual meaning” in a museum setting, a caregiver avatar in a family home, or a female translator to help translate foreign language signs in a foreign country.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Webb and Wood’s digital assistant system to explicitly include a “contextual meaning” for the plurality of digital assistants, as it is pertinent to the problem of visualizing the digital assistant based on contextual triggers.  An advantage of the modification is that it achieves the result of explicitly providing different digital assistants with “contextual meanings” to match the AR environment context, such a “historical” figure avatar to match a historical environment of a museum or a caregiver avatar to match the AR environment context of a home environment.
Webb and Woods also do not explicitly teach a profile of a user, wherein according to the profile, the visual representation has the at least contextual meaning in the context for providing the information to the user in the CGR scene.
However, Nurg explicitly teaches selecting a visual representation of the one of the plurality of contextual CGR digital assistants for a CGR scene based on at least one contextual meaning of the visual representation of the one of the plurality of contextual CGR digital assistants (see p. 100, context-aware computing”), (see Fig. 2, in reference to p. 102, wherein a user’s interactions with a CGR scene with a computer generated avatar in a graphic user interface st paragraph; in reference to Fig. 2, wherein a CGR digital assistant of an avatar is selected based on the context of age, and the “contextual meaning” of elderly or young traits of the avatars is use to select one of the avatars to match the age traits of the user).
And a profile of a user, wherein according to the profile, the visual representation has the at least one contextual meaning in the context for providing the information to the user in the CGR scene (scene (see p. 101, A. User Profiles and Preferences, wherein a profile of the user’s age group is determined) and (see p. 102-103, in reference to Fig. 2a and 2b, wherein an Avatar’s appearance changes (interpreted as two different avatars) based on a user’s profile and age context, such as elderly or young contextual meanings).
Webb, Woods, and Nurg teaches claim 1.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Webb and Wood’s digital assistant system to explicitly include selecting a visual representation of one of a plurality of CGR digital assistants based on at least a contextual meaning such as elderly or young, as taught by Nurg, as the references are in the analogous art of computer digital assistants.  An advantage of the modification is that it achieves the result of selecting a digital assistant that best matches a user based on contextual meaning traits of the digital assistant, such as matching older digital assistants with older users.
Re claim 3, Webb and Woods and Nurg teaches claim 1.  Furthermore, Webb teaches wherein obtaining the image data characterizing the field of view capturing using the image sensor includes obtaining the image data characterizing the field of view captured by the image 
Re claim 4, Webb and Woods and Nurg teaches claim 1.  Furthermore, Webb teaches wherein the contextual trigger for the one of the plurality of contextual CGR digital assistants is identified in response to receiving an input from a user through an input device connected to or integrated into the device (see [0072] & [0077], voice recognition system as an integrated device for identifying voice commands) and (see [0083[, [0098], wherein sensors are integrated within the VR headset or VR system to monitor a user’s gaze input or movements/gesture input).
Re claim 5, Webb and Woods and Nurg teaches claim 4.  Furthermore, Webb teaches the input device includes a gaze sensor configured to detect eye gaze; and identifying in the image data the contextual trigger for the one of the plurality of contextual CGR digital assistants includes:
detecting the eye gaze of the user proximate to an object in the field of view; and
activating the contextual trigger associated with the object 
(see [0083], [0097-0098], wherein a user’s eye gaze is tracked by a sensor to identify that a user is looking at a particular object in the field of view for a significant amount of time as an gesture input (contextual trigger), as well as in combination with other gestures such as voice and hand gestures), (see [0099], wherein in response to the gesture input trigger, the system outputs an image), and (see [0096], wherein a request from a user to view an object causes a virtual image of an artificial intelligence assistant to appear).

	Re claim 7, Webb and Woods and Nurg teaches claim 4.  Furthermore, Webb teaches the input device includes an inertial measurement unit (IMU) to obtain body poses of the user (see [0077] [0083], sensors not limited to pressure, motion, force sensing, tactile, altitude to track and log user’s actions such as head and hand location and motion) 
And identifying in the image data the contextual trigger for the one of the plurality of contextual CGR digital assistants includes:
deriving from the body poses positions of body portions of the user, wherein the positions of body portions indicate an interest in a subject in the image data; and activating the contextual trigger associated with the subject in the image data (see [0083], [0098], hand gestures sensed and tracked such as raising arm in the direction of an area of interest in the image data) and (see [0098-0100], wherein the system outputs an image based on the gesture) and (see [0096], wherein a tracked request from a user to view an object triggers a virtual image of an artificial intelligence assistant to appear).

	Re claim 8, Webb and Woods and Nurg teaches claim 4.  Furthermore, Webb teaches the input device includes one or more cameras associated with an HMD worn by the user to obtain the field of view associated with the user (see [0110], wherein the VR headset includes a camera configured to obtain photographic images).
and identifying in the image data the contextual trigger for the one of the plurality of contextual CGR digital assistants includes:
generating pose information for the user based on the field of view (see [0083], angle direction user’s head is facing, and determine hand location and motion)
deriving from the pose information positions of body portions of the user, wherein the positions of body portions indicate an interest in a subject in the image data (see [0098], hand gesture input that is determined to be directed at interested object)
and activating the contextual trigger associated with the subject in the image data (see [0098-0099], output a 3D image based on received input directed to an object in a field of view as a trigger).
Re claim 9, Webb and Woods and Nurg teaches claim 1.  Furthermore, Nurg teaches wherein the at least one contextual meaning represents an expectation of the visual representation in the context by the user according to the profile  (see p. 101, A. User’s Profiles and Preferences, where profiles are summarized based on age context groups with different contextual meanings of young, adult, elderly) and (see p. 103, 1st paragraph; in reference to Fig. 2, wherein a visual representation of CGR digital assistant of an avatar is selected as an elderly 
Re claim 10, Webb and Woods and Nurg teaches claim 1.  Furthermore, Webb teaches wherein the context includes at least one of a calendar event associated with a user or a location of the device ([0090] FIG. 3 shows an example illustration 300 of tracked user behavior during a process for deriving modifications to a virtual reality system, e.g., process 200 described above with reference to FIG. 2. The example illustration 300 shows logged actions of a user as the user walks through a VR store environment 302. In this example illustration, the path 304 travelled by the user has been logged, as well as the direction 306 in which the user was looking at various intervals of time. Such user actions may be used to derive modifications to the VR environment 304, as described in more detail above with reference to FIG. 2) and ([0082] The system logs user actions in a virtual reality (VR) system (step 202). For example, a user may be wearing a VR headset or other device that immerses the user into a VR environment. As the user explores the VR environment, the system may track or log their actions. User actions may include one or more of (i) a path traveled by user in the VR environment, or (ii) user interactions with objects in the VR system. As an example, a user may be immersed into a VR environment representing a store. As the user explores the store, e.g., walking up and down various aisles, the system may track the path they travel and objects they interact with. An example of logged user actions in a VR system is discussed below with reference to FIG. 3).  Webb teaches wherein the context includes a location of the device (headset) as a user walks around exploring a virtual environment.

Re claim 12, Webb and Woods and Nurg teaches claim 11.  Furthermore, Webb teaches determining that the user has received the information; and ceasing to display at least one of the animation or the visual representation of the one of the plurality of contextual CGR digital assistants in the CGR scene (see Fig. 5A-5D, in reference to [0096], [0104-0106], wherein in Fig. 5C, the user requests information, and a box of information for the panel appears (animates), wherein a user reads the information and then clocks close to close the panel (ceasing to display when determining that the user has received enough of the information), wherein the animated information is in context based on the user’s requesting the digital assistant for more information regarding a switch).  
Re claim 14, Webb and Woods and Nurg teaches claim 1.  Furthermore, Webb teaches wherein the device includes at least one of a head mounted display, a mobile phone, a tablet, or a drone (see [00892], VR headset).

Claims 18 and 20 claim limitations in scope to claims 1 and 3 and are rejected for at least the reasons above.

Claims 2, 16, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webb et al. (US 20180307311) in view of Woods et al. (US 20180239144), Nurgaliyev et al. (“Improved Mult-user Interaction in a Smart Environment through a Preference-Based Conflict Resolution Virtual Asistant,” hereinafter “Nurg”), and Miller et al. (US 20180164877).
Re claim 2, Webb and Woods and Nurg teaches claim 1.  Furthermore, Webb and Woods and Nurg do not explicitly teach wherein obtaining the image data characterizing the field of view captured by the image sensor includes receiving the image data characterizing the field of view captured using the image sensor on a second device, distinct from the device.
However, Miller teaches wherein obtaining the image data characterizing the field of view captured by the image sensor includes receiving the image data characterizing the field of view captured using the image sensor on a second device, distinct from the device ([0083] FIG. 3 shows a first implementation of a companion computing device 302. The companion computing device 302 can include counterpart elements to the parent computing device 104 described in Subsection A.2. For instance, the companion computing device can include a collection of environment-sensing devices 304, including one or more companion cameras (306, . . . , 308), and a companion IMU 310. The companion camera(s) (306, . . . , 308) provide companion image information that depicts the environment 108 in visual form from the vantage point of the companion computing device 302. The companion IMU 310 captures companion movement information which expresses the movement of the companion computing device 302 within the environment 108), ([0101] A handheld companion computing device (such as a smartphone) can provide a mixed reality presentation to the user in different ways. In one way, the handheld companion computing device can use its camera(s) to capture image information of the environment. The handheld companion computing device can then overlay the computer-generated virtual objects onto the image information captured by the camera(s), at appropriate respective positions on its display screen), and ([0044] In a related use scenario, the parent user 106 himself or herself manipulates a companion computing device, such as the representative companion computing device W 114. The companion computing device W 114 can receive the parent map information 128 from the parent computing device 104 and perform any of the functions attributed above to the companion computing device X 116. For instance, the companion computing device W 114 can track its pose within the environment 108 based on the parent map information 128. Further, the parent user 106 can utilize the parent computing device 104 to view a scene from a first vantage point, and can utilize the companion computing device W 114 to simultaneously view the same scene from a second vantage point. The parent user 106 can also optionally control the scene via the companion computing device W 114. Further still, the companion computing device W 114 can interact with the same set of applications as the parent computing device 104, or a different set of applications).  Miller teaches wherein obtaining the image data characterizing the field of view captured by the image sensor includes receiving the image data characterizing the field of view captured using the image sensor on a 
Webb, Woods, Nurg, and Miller teaches claim 2.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Webb and Woods and Nurg’s ar/vr system of capturing image data to use a second device for capturing the field of view, as taught by Miller, as the references are in the analogous art of AR/VR systems using head mounted displays.  An advantage of the modification is that it achieves the result of using a secondary device to perform secondary tasks such as complementing the image data captured from the first device by using image data captured by the second device to display a more accurate computer generated environment.
Claims 16 and 19 claim limitations in scope to claim 2 and are rejected for at least the reasons above.
Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webb et al. (US 20180307311) in view of Woods et al. (US 20180239144), Nurgaliyev et al. (“Improved Mult-user Interaction in a Smart Environment through a Preference-Based Conflict Resolution Virtual Asistant,” hereinafter “Nurg”), and Zahn et al. (US 20180034867).
Re claim 13, Webb and Woods and Nurg teaches claim 1.
Webb and Wood and Nurg do not explicitly teach further comprising providing audio output using a plurality of speakers, the audio output spatially corresponding to a location associated with the one of the plurality of contextual CGR digital assistants in the field of view.
However, Zahn teaches providing audio output using a plurality of speakers ([0029] The HMD device 100 may also include various sensors and related systems to provide information to the processor 108. Such sensors may include, but are not limited to, one or more inward facing image sensors 112, 114, one or more outward facing image sensors 116, 118, an inertial measurement unit (IMU) 122, and one or more microphones 130. The HMD device 100 also may include stereo loudspeakers 140R and 140L to broadcast audio to the wearer. The one or more inward facing image sensors 112, 114 may be configured to acquire image data in the form of gaze tracking data from a wearer's eyes (e.g., sensor 112 may acquire image data from one of the wearer's eyes, and sensor 114 may acquire image data from the other of the wearer's eye)
the audio output spatially corresponding to a location associated with the one of the plurality of contextual CGR digital assistants in the field of view ([0060] Continuing with an example in which user 16 and third recipient Carlos are having a verbal conversation as part of a private communication session, HMD device 100 may receive recipient content in the form of audio data representing speech of Carlos that is captured by the third recipient computing device 28. In some examples, such audio data from third recipient computing device 28 may be broadcast by HMD device 100 to user 16 in a manner that causes the user to perceive the audio data as originating at a location of the corresponding third avatar 358 in the living room 300. For example, stereo speakers of the HMD device 100 may produce three dimensional audio output comprising audio output that provides the illusion that sound is originating from a particular location in the living room 300. In the example of FIG. 3, the audio data from third recipient computing device 28 may be broadcast by HMD device 100 as three dimensional audio output that causes the user 16 to perceive the audio data as originating at the third avatar 358 in the living room 300). Zahn teaches the audio output spatially 
Webb, Woods, Nurg, and Zahn teaches claim 13.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Webb and Woods and Nurg’s ar/vr system with a head mounted display to explicitly include speakers that receive audio data appearing to come spatially from a computer generated avatar, as taught by Zahn, as the references are in the analogous art of AR/VR systems of display CGR content and receiving audio from an avatar.  An advantage of the modification is that it achieves the result of allowing for the audio output to correspond spatially from the direction of an avatar.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Hoang whose telephone number is (571)270-1346. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Tryder can be reached on (571)270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PETER HOANG/Primary Examiner, Art Unit 2616